Citation Nr: 9904866	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-08 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right wrist disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel







INTRODUCTION

The veteran served on active duty from April 1990 to November 
1991.

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in September 1997, at which time the 
issue of whether new and material evidence to reopen a claim 
of entitlement to service connection for a right wrist 
disorder, to include tendonitis and carpal tunnel syndrome, 
was remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan, for the completion 
of certain evidentiary and procedural development.  
Subsequent to the completion of the requested actions, the 
case was returned to the Board for further appellate review.

Notation is made of the veteran's request in November 1996 
for an RO hearing and her postponement of that hearing in 
March 1997.  Another hearing is shown to have been scheduled 
to occur in June 1997, but that proceeding was canceled at 
the veteran's request, pursuant to her June 1997 statement, 
wherein she reported that she was unable to appear because of 
her pregnancy.  In light of the foregoing, and inasmuch as 
the veteran has not otherwise indicated a desire for a 
hearing with respect to the issue on appeal, the Board will 
consider only that evidence contained within her claims 
folder in reaching a decision in this matter.


FINDINGS OF FACT

1.  Service connection for tendonitis of the right wrist was 
denied by the RO in a rating decision of July 1992, and 
following the issuance by the RO of notice of the denial to 
the veteran in the same month, a timely appeal was not 
initiated.

2.  Service connection for carpal tunnel syndrome of the 
right wrist was denied by the RO in a rating decision of 
September 1995, and following the issuance by the RO of 
notice of the denial in the same month, a timely appeal was 
not initiated.

3.  The veteran attempted to reopen her previously denied 
claim in July 1996, alleging entitlement to service 
connection for a right wrist disorder.

4.  Evidence added to the record since entry of the RO's 
denials in July 1992 and September 1995, which is not 
cumulative of previously submitted data, bears directly and 
substantially upon the issue of the veteran's entitlement to 
service connection for a right wrist disorder, and by itself 
and in connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.

5.  There is no persuasive medical evidence of record which 
establishes that the veteran's current right wrist disorder 
is related to her period of active military service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for a right wrist disorder, 
to include tendonitis and carpal tunnel syndrome, has been 
submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).

2.  A right wrist disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a decision in July 1992, the RO in adjudicating the merits 
of the veteran's original claim of entitlement to service 
connection for tendonitis of the right wrist, denied 
entitlement on the basis that, although there was an 
indication of inservice treatment for tendonitis of the right 
wrist, evidence thereof was not shown on a VA medical 
examination performed in April 1992.  Written notice of the 
action taken was provided to the veteran in correspondence, 
dated later in July 1992.  A timely appeal of the July 1992 
action was not thereafter initiated, and, as such, that 
decision became final.  38 U.S.C.A. § 7105 (West 1991).

In September 1994, the veteran initiated a claim of 
entitlement to service connection for carpal tunnel syndrome, 
which she later limited to that involving the right wrist.  
Such claim was adjudicated by the RO on the merits in a 
decision of September 1995, at which time it was found that 
there was evidence of carpal tunnel syndrome of the right 
hand, but no showing of a relationship between inservice 
right wrist problems and currently shown disability.  On that 
basis, a denial was effected.  Notice of the action taken was 
issued later in September 1995, following which no timely 
appeal of the September 1995 denial was received by the RO.  
Consequently, the RO's determination of September 1995 became 
final.  38 U.S.C.A. § 7105 (West 1991).

An attempt to reopen either previously denied claim was not 
received by the RO prior to July 1996, but in a statement of 
July 1996 the veteran specifically requested that her claim 
of entitlement to service connection for a right wrist 
disorder be reopened.  In light of the prior denials, the 
initial question presented for appellate review is whether 
new and material evidence has been presented to permit the 
veteran to reopen her claim of entitlement to service 
connection for a right wrist disorder, including tendonitis 
and carpal tunnel syndrome.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

The RO in rating action entered in September 1996 initially 
determined that new and material evidence had not been 
furnished with which to reopen either of the previously 
denied claims.  Following entry of the Board's remand in 
September 1997, and the submission of additional evidence, it 
was determined by the RO in March 1998 that evidence from a 
private treating physician, R. W. Ganzhorn, M.D., was new and 
material, but that the evidence as a whole failed to 
establish entitlement to service connection for a right wrist 
disorder.  Notwithstanding the RO's actions, there is a 
mandatory jurisdictional requirement of the Board under 
38 U.S.C.A. §§ 5108, 7104(b) to address the question of 
whether new and material evidence was submitted, regardless  
of the RO's actions.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996).  In this regard, 
the Board has carefully reviewed the record and concurs in 
the assessment that new and material evidence has been 
submitted sufficient to reopen the veteran's claim for 
service connection, but that the evidence is not sufficient 
to establish service connection for the disorder in question.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996); Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  Thus, the remainder of the Board decision 
is a de novo review of the evidence in this case.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disease 
is shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (1998).  In addition, service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  Finally, the Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records show treatment only on two occasions 
for right wrist pain.  In June 1990, the veteran was seen for 
an episode of right wrist tendonitis.  She reported at that 
time that her right wrist had been sore over the previous 
week and a half and that she did not know how it had 
happened.  In March 1991, the veteran reported right wrist 
pain of one day.  She indicated that she was using a needle 
gun, sander, and deck crawler two days earlier and she 
complained of stiffness the previous day.  Examination at the 
time was essentially negative and the assessment was right 
wrist strain.

On VA examination, in April 1992, the veteran complained of 
mild, occasional pain of the right wrist, noting that her 
right wrist pain originated in a boot camp injury due to 
heavy use, with recurrence later in service with use of air 
hammers and needle guns.  No clinical abnormality was shown 
on examination; the pertinent diagnosis was of a history of 
tendonitis, right wrist, resolved.

The record also contains various statements of the veteran as 
to her history of tendonitis of the right wrist, statements 
from the veteran's former employer regarding the veteran's 
complaint of right wrist problems around 1994, and a variety 
of VA and non-VA medical records, none of which identify a 
diagnosis of tendonitis of the right wrist.  In VA outpatient 
treatment records of February 1994, the veteran complained of 
right wrist pain, and in March 1995, carpal tunnel syndrome 
of the right hand was diagnosed.  The Board notes, however, 
that the medical evidence in this case portray the existence 
of carpal tunnel syndrome or carpal tunnel entrapment 
syndrome involving the right wrist.  Notably, an 
electromyogram of 1995 and X-ray studies in 1996 were 
reported as normal.  

A private treating physician, R. W. Ganzhorn, M.D., who saw 
the veteran on one occasion in April 1997, following a motor 
vehicle accident (MVA) in February 1997 in which the veteran 
injured her right hand, offered a statement in May 1997 
noting the veteran's history of an alleged injury of the 
right wrist while in the U. S. Navy and the origination of 
symptoms thereafter, as well as prior clinical examination 
and diagnosis of right carpal tunnel syndrome.  Based on the 
information regarding the Navy incident and the MVA provided 
by the veteran, Dr. Ganzhorn reported the following:

...they [the Navy and the MVA] could have the 
potential possibility of being related and an 
aggravation of a chronic pre-existing condition.

As noted above, the veteran contends that she initially 
injured her right wrist in service, and that she has 
continued to have right wrist problems related to the 
"injury" in service since that time.  She asserts that 
regardless of how the right wrist disability is 
characterized, i.e., as either tendonitis or carpal tunnel 
syndrome, the symptomatology she experienced in service is 
the same symptomatology she has experienced since her 
service, and thus, service connection is warranted for a 
right wrist disorder however classified.  In this regard, the 
Board notes that the veteran's service medical records do not 
indicate that the veteran's' right wrist disorder was a 
chronic disorder in service.  Moreover, VA examination 
conducted in April 1992, less than one year following 
discharge, noted no abnormalities of the right wrist.  
Although the veteran reported mild, occasional pain in the 
right wrist at the time of the April 1992 examination, there 
are no further documented complaints of right wrist pain 
until 1994 as noted in the medical and lay evidence of 
record.  

The Board notes that post service medical records do not 
include a diagnosis of tendonitis.  Therefore, service 
connection for this disorder is clearly not in order.  With 
respect to carpal tunnel syndrome, the Board notes that 
carpal tunnel syndrome was not diagnosed in service, and, in 
fact, not until several years after service.  However, as 
noted above, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  In this regard, the Board 
has considered whether the statement offered by Dr. Ganzhorn 
in May 1997 may provide a basis for a favorable decision in 
this case.  As set forth above, Dr. Ganzhorn indicated that 
some unspecified injury reported to have occurred in the Navy 
by the veteran and her February 1997 motor vehicle accident 
could have the potential possibility of being related and an 
aggravation of a chronic preexisting disorder.  

However, service connection may not be predicated on a resort 
to speculation or remote possibility.  38 C.F.R. § 3.102 
(1998); see Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Perman v. Brown, 5 Vet. App. 237, 241 (1993); Obert v. Brown, 
5 Vet. App. 30, 33 (1993); Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992).  While the conclusions of a physician are 
medical conclusions that the Board cannot ignore or 
disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), 
the Board is free to assess medical evidence and is not 
compelled to accept a physician's opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  Although, on an initial 
review, Dr. Ganzhorn appears to be supportive of the 
veteran's claim, the Board finds that this opinion is indeed 
speculative and, at most, does little more than propose that 
it is possible that the veteran's "alleged injury" to her 
right wrist in the Navy could have the possibility of being 
related to her current wrist disorder.  Dr. Ganzhorn does not 
factually establish or explain the sequence of medical 
causation using the facts applicable in the veteran's case 
upon a review of the veteran's service medical and post-
service medical records particularly as such records are not 
reflective of a chronic disease process in service or until 
several years after service.  Such speculation is not legally 
sufficient to establish service connection.  See Stegman v. 
Derwinski, 3 Vet. App. at 230; Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).

Further, although the Board has considered the veteran's 
assertions that her current right wrist disorder is related 
to her complaints in service, inasmuch as there is no showing 
of any medical background or expertise on the part of the 
veteran, she is not competent to render an opinion regarding 
medical questions such as causation or diagnosis of a 
disease, and her statements on such matters are not material 
evidence.  Layno v. Brown, 6 Vet. App. 464, 469-70 (1994).

In reaching this decision the Board must consider the 
provisions of 38 U.S.C.A. § 5107(b) in determining whether 
there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim, in which case a reasonable doubt arises regarding the 
degree of disability, which must be resolved in favor of the 
veteran.  Reasonable doubt is defined by this section as 
substantial doubt and one within the range of probability, as 
distinguished from pure speculation or remote possibility.  
Section 5107(b) expressly provides that the benefit of the 
doubt rule must be applied only when the evidence is in 
relative equipoise.  Massey v. Brown, 7 Vet. App. 204, 206- 
207 (1994); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  A 
properly supported and reasoned conclusion that a fair 
preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an "approximate balance."  See Bucklinger v. Brown, 
5 Vet. App. 435, 439 (1993).  The Board is of the opinion 
that there is no approximate balance of positive and negative 
evidence in this case and the preponderance of the evidence 
is against the veteran's claim for service connection for a 
right wrist disorder.


ORDER

Service connection for a right wrist disorder is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

